J-A26012-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LARRY NIBBLINS                             :
                                               :
                       Appellant               :   No. 2570 EDA 2019

         Appeal from the Judgment of Sentence Entered August 23, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                        No(s): CP-51-CR-0008692-2012


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                         FILED JANUARY 26, 2021

        Appellant, Larry Nibblins, appeals from the judgment of sentence of 2½

to 5 years’ imprisonment, imposed after the trial court revoked his probation

for his conviction of possessing an instrument of crime (PIC).         Appellant

challenges the legality and discretionary aspects of his sentence. We affirm.

        On January 21, 2014, Appellant was convicted, following a non-jury

trial, of aggravated assault, PIC, simple assault, and criminal mischief.

Appellant’s convictions were based on evidence that he entered the home of

Andre Coles and struck Coles in the head with a brick. Coles required eight

staples in his head as a result of the attack. On March 12, 2014, Appellant

was sentenced to 1½ to 5 years’ incarceration for his aggravated assault

offense, followed by 5 years’ probation for PIC. Additionally, “[m]andatory

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26012-20



supervision under the Mental Health Unit was ordered as part of Appellant’s

conditions of probation. He was committed to SCI Graterford on March 21,

2014[,] and was subsequently paroled nearly a year later on March 4, 2015.”

Trial Court Opinion (TCO), 5/12/20, at 1. However, he violated his parole and

was recommitted until December of 2018. See Appellant’s Brief at 8.

      Upon Appellant’s release from prison, he began serving his probationary

sentence for his PIC offense. However, Appellant repeatedly failed to report

to his probation officer, and “a probation violation bench warrant was filed on

March 11, 2019.” TCO at 2.

      At a violation of probation hearing on July 3, 2019, [Appellant’s]
      supervision was revoked. After the completion of a Presentence
      Investigation Report, including a full mental health evaluation, as
      well as a thorough review of the guidelines and facts and
      circumstances of the underlying case, Appellant was sentenced on
      August 23, 2019[,] to … [2½ to 5] years’ incarceration on the
      original charge of … [PIC]. Original probation conditions were
      applied, including supervision under the Mental Health Unit.

Id.

      Appellant filed a timely, post-sentence motion for reconsideration of his

sentence, which the court denied. He then filed a timely notice of appeal on

September 3, 2019. On October 18, 2019, the trial court ordered Appellant

to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal

within 21 days. Appellant untimely filed his concise statement on November

19, 2019. Notably, however, the court’s order did not advise Appellant that

his failure to comply with the order could result in his issues being deemed

waived. See Greater Erie Indus. Development Corp. v. Presque Isle


                                     -2-
J-A26012-20



Downs, Inc., 88 A.3d 222, 225 (Pa. Super. 2014) (en banc) (“[I]n

determining whether an appellant has waived his issues on appeal based on

non-compliance with Pa.R.A.P. 1925, it is the trial court’s order that triggers

an appellant’s obligation[.] ... [T]herefore, we look first to the language of

that order.”) (citations omitted). Additionally, the court addressed Appellant’s

issues in its Rule 1925(a) opinion filed on May 12, 2020.         Under these

circumstances, we will review the merits of Appellant’s sentencing issues. See

Commonwealth v. Burton, 973 A.2d 428, 433 (Pa. Super. 2009) (holding

that where an appellant files an untimely Rule 1925(b) statement, “this Court

may decide the appeal on the merits if the trial court had adequate opportunity

to prepare an opinion addressing the issues being raised on appeal”).

      Appellant raises the following three claims for our review, which we have

reordered for ease of disposition:

      [I.] Whether the imposition of a sentence of [2½] to 5 years in
      state custody after Appellant completed state parole for
      Appellant’s very first violation was unreasonable and excessive?

      [II.] Whether the [c]ourt abused its discretion in imposing a
      sentence of [2½] to 5 years in state custody after Appellant
      completed state parole for Appellant’s very first violation?

      [III.] Whether the imposition of a sentence of [2½] to 5 years in
      state custody after Appellant completed state parole for
      Appellant’s very first violation was cruel and unusual
      [punishment]?

Appellant’s Brief at 7.

      Appellant’s first two issues implicate the discretionary aspects of his

sentence.



                                     -3-
J-A26012-20


      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         [the] appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing
         Code, 42 Pa.C.S.[] § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
      appeal denied, 589 Pa. 727, 909 A.2d 303 (2006). Objections to
      the discretionary aspects of a sentence are generally waived if
      they are not raised at the sentencing hearing or in a motion to
      modify the sentence imposed. Commonwealth v. Mann, 820
      A.2d 788, 794 (Pa. Super. 2003), appeal denied, 574 Pa. 759, 831
      A.2d 599 (2003).

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. Commonwealth v. Paul,
      925 A.2d 825, 828 (Pa. Super. 2007). A substantial question
      exists “only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”
      Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

      Here, as set forth supra, Appellant has timely appealed. In his post-

sentence motion, he averred that his sentence of incarceration should be

amended to a sentence of mental health treatment because he is

“[s]ignificantly mentally ill[,]” he is a veteran who was honorably discharged,



                                     -4-
J-A26012-20



and “it would best serve [Appellant] and society as a whole for [him] to receive

psychiatric treatment as opposed to state incarceration.”          Post-Sentence

Motion, 8/26/19, at 2 (unnumbered). Notably, Appellant has not included a

Rule 2119(f) statement in his brief. However, the Commonwealth has not

objected to that omission and, therefore, we will overlook it and decide if

Appellant has presented a substantial question for our review.                See

Commonwealth v. Kiesel, 854 A.2d 530, 533 (Pa. Super. 2004) (“[W]hen

the appellant has not included a Rule 2119(f) statement and the appellee has

not objected, this Court may ignore the omission and determine if there is a

substantial question that the sentence imposed was not appropriate, or

enforce the requirements of [Rule] 2119(f) sua sponte, i.e., deny allowance

of appeal.”).

      In his first two issues, Appellant contends that his sentence of 2½ to 5

years’ incarceration is excessive when considering the factors set forth in 42

Pa.C.S. § 9721(b), specifically, “the gravity of [Appellant’s] technical violation,

the need for public protection, or his needs for rehabilitation.” Appellant’s

Brief at 19. Appellant stresses that he is a diagnosed schizophrenic, and that

his probation officer recommended he be “parole[d] to an appropriate

treatment facility….” Id. at 24. He argues that, given his mental illness, his

probation officer’s recommendation, and the fact that he committed only

technical violations of his probation, “his rehabilitative needs would be better

served in the community in a mental health treatment facility….” Id. at 23.




                                       -5-
J-A26012-20



      Appellant further argues that a sentence of incarceration was not

justified under 42 Pa.C.S. § 9771(c), which states:

      (c) Limitation on sentence of total confinement.--The court
      shall not impose a sentence of total confinement upon revocation
      unless it finds that:

         (1) the defendant has been convicted of another crime; or

         (2) the conduct of the defendant indicates that it is likely
         that he will commit another crime if he is not imprisoned;
         or

         (3) such a sentence is essential to vindicate the authority of
         the court.

42 Pa.C.S. § 9771(c). According to Appellant, incarceration in this case was

not warranted, because he was not convicted of another crime, and

      [t]here was no evidence to suggest that [he] was likely to commit
      another crime if not imprisoned. Since this was only a technical
      violation, a state sentence of incarceration was not essential to
      vindicate the authority of the court. Rather, Appellant’s mental
      illness and history of schizophrenia warrants a sentencing option
      of less than incarceration, which is reflected in [his probation
      o]fficer[’s] … recommendation for immediate parole to an
      appropriate treatment facility.

Appellant’s Brief at 17-18.

      We conclude that Appellant has presented a plausible argument that his

sentence violates provisions of the Sentencing Code, namely sections 9721(b)

and 9771(c). See Commonwealth v. Derry, 150 A.3d 987, 995 (Pa. Super.

2016) (holding that a claim that the violation-of-probation court failed to

consider the section 9721(b) factors presents a substantial question for our

review); Commonwealth v. Crump, 995 A.2d 1280, 1282 (Pa. Super. 2010)

(“A substantial question is raised when the appellant sets forth a plausible


                                     -6-
J-A26012-20



argument that the sentence violates a provision of the [S]entencing [C]ode or

is contrary to the fundamental norms of the sentencing process.”) (citation

omitted).

      Nevertheless, Appellant is not entitled to sentencing relief.        We are

mindful that,

      [s]entencing is a matter vested in the sound discretion of
      the sentencing judge, and a sentence will not be disturbed on
      appeal absent a manifest abuse of discretion. In this context, an
      abuse of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law, exercised
      its judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Shugars, 895 A.2d 1270, 1275 (Pa. Super. 2006).

      Here, in explaining its sentencing rationale, the trial court stated:

             In the instant matter, Appellant was found guilty of
      [a]ggravated [a]ssault, [PIC], [s]imple [a]ssault, and [c]riminal
      [m]ischief. On March 12, 2014, he was sentenced to one and a
      half (1½) to five (5) years[’] state incarceration for [a]ggravated
      [a]ssault, followed by five (5) years reporting probation for PIC
      ([s]imple [a]ssault merged, and no further penalty was imposed
      for [c]riminal [m]ischief).     Mandatory supervision under the
      Mental Health Unit was ordered as part of Appellant’s conditions
      of probation.     Appellant served his time in prison and was
      released from [SCI] Phoenix on December 25, 2018.                On
      December 28, 2018, [Appellant’s] [p]robation [o]fficer[,] Crystal
      Erb[,] spoke with Mr. Maxwell from the Veteran’s Reentry
      Program. Officer Erb subsequently spoke with Chris Yarborough,
      [with] who[m] Appellant stated he would be residing…. Mr.
      Yarborough informed Officer Erb that Appellant did not believe he
      had a probation period to follow his incarceration. (N.T.[,]
      7/3/2019, [at] 5). In January of 2019, Officer Erb continued to
      contact representatives from the Veterans Association (“VA”), Mr.
      Maxwell and Mr. Hazel, who had regularly been attempting to get
      in touch with Appellant to provide him with services. Appellant


                                       -7-
J-A26012-20


     failed to appear for both probation appointments and VA
     appointments.

           Not only had Appellant absconded, but also, he was not
     enrolled in mental health therapy or taking prescribed medications
     and was thus in violation of the probation condition that he be
     supervised by the Mental Health Unit. Wanted cards were issued
     for Appellant on March 11, 2019. A violation of probation (“VOP”)
     hearing was conducted on July 3, 2019. At that time, Appellant
     relayed that he had been residing with his friend, Mr. Yarborough,
     and that he [had] not [been] taking medications from his release
     date until June, when he started taking Prinivil, Maraviroc, and
     Zoloft[,] as prescribed by a nurse practitioner at the Veteran’s
     Medical Center. (Id. at 11-12). At the conclusion of the hearing,
     Appellant’s probation was revoked.

            Appellant now complains that the trial court erred by
     imposing a sentence of total confinement after revoking probation
     based on technical violations.       Although the offenses that
     triggered Appellant’s probation revocation, namely his failure to
     appear for appointments and enroll with the Mental Health Unit,
     were not assaultive or independently criminal, “technical
     violations are sufficient to trigger the revocation of probation.”
     Commonwealth v. Sierra, … 752 A.2d 910, 912 [(Pa. Super.
     2000) (citation omitted).]

           In Appellant’s 1925(b) [s]tatement, he claims that the
     sentenc[e] of [2½ to 5] years’ incarceration after a revocation of
     probation is “unreasonable and excessive” as well as “cruel and
     unusual,” and that the sentencing court abused its discretion.
     Upon sentencing following a revocation of probation, the trial court
     is limited only by the maximum sentence that it could have
     imposed originally at the time of the probationary sentence.
     Commonwealth v. Coolbaugh, 770 A.2d 788, 792 (Pa. Super.
     2001).

                                     ***

           Following revocation, a sentencing court need not undertake
     a lengthy discourse for its reasons for imposing a sentence of total
     confinement, but the record as a whole must reflect the
     sentencing court’s consideration of the facts of the crime as well
     as character of the offender. … Crump, 995 A.2d [at] 1283…. In
     Commonwealth v. Fowler,[893 A.2d 758, 767 (Pa. Super.


                                    -8-
J-A26012-20


       2006)], the Superior Court noted[:] “When a sentencing court has
       reviewed a presentence investigation report, we presume that the
       court properly considered and weighed all relevant factors in
       fashioning the defendant’s sentence.”

       Here, the record reflects that the [c]ourt did not err or abuse its
       discretion when resentencing Appellant. The [c]ourt succinctly
       stated the reasons for the imposed sentence and incorporated all
       relevant sentencing factors after conducting a full evidentiary
       hearing. The evidence introduced at the hearing abundantly
       supported this [c]ourt’s findings that Appellant had repeatedly
       violated the terms of this [c]ourt’s probation and the cited reasons
       amply justified the Order of Sentence imposed. The [c]ourt first
       took note of Appellant’s lengthy criminal history, which includes
       nineteen (19) arrests, ten (10) convictions, six (6) commitments,
       [and] six (6) violations corresponding to three (3) revocations of
       previous orders of probation and/or parole.

       Furthermore, the record reflects that the [c]ourt reviewed and
       incorporated Appellant’s presentence investigation report and
       mental health assessment. (N.T.[,] 8/23/19, [at] 13). The
       gravity of the underlying offense was considered -- Appellant had
       bashed a man’s head with a brick and threatened to kill the man
       and his grandmother.[1] [Appellant’s] penchant for violence was
       not only demonstrated by the underlying offense, but also by his
       record while he was incarcerated. His prison record reflected
       assaultive conduct, threatening employees, abusive and
       inappropriate behavior, and at least three (3) major violations.
       Appellant indicated that he began smoking marijuana and drinking
       alcohol during his teenage years but denied taking any other
       illegal substances, although he tested positive for cocaine. (Id.
       at 15-16). Although Appellant claims he had no knowledge of his
       probationary period, he was reminded that he had signed forms
       informing him of his probation.

       Because of the foregoing reasons, the argument for the imposition
       of another period of probation lacked prudence.         Appellant
       flagrantly disregarded this [c]ourt’s authority and ignored the
____________________________________________


1 In arguing that the gravity of his offense did not warrant the sentence the
court imposed, Appellant focuses on his technical violations of probation,
rather than the PIC offense for which he was being sentenced. We agree with
the trial court’s consideration of the PIC crime in assessing the gravity of
Appellant’s offense under section 9721(b).

                                           -9-
J-A26012-20


      rehabilitative conditions and purposes of probation that were
      imposed when this [c]ourt entered the original merciful sentence.
      This [c]ourt’s original Order had reflected a sentence at the very
      bottom range of the recommended sentencing guidelines at issue.
      Appellant repeatedly and blatantly ignored the authority of the
      Criminal Justice System and the evidence unmistakably
      demonstrated that he was not amenable to probation.
      Confinement was deemed necessary because Appellant’s actions
      combined with his lack of respect for authority demonstrates that
      he constitutes a threat to the safety of the Philadelphia
      community, as there is a high risk of recidivism. Parole and
      probation were ineffective in rehabilitating Appellant, therefore
      further incarceration of this degree was appropriate, and was not
      an abuse of discretion. Appellant’s arguments lack merit because
      the imposed sentence constituted a reasonable exercise of judicial
      discretion.

TCO at 5-9.

      Our review of the record and the court’s opinion demonstrates that it

considered the section 9721(b) factors, and found that the gravity of

Appellant’s underlying offense, the protection of the public, and Appellant’s

failure to take advantage of the rehabilitation opportunities that had been

previously provided to him weighed in favor of a sentence of incarceration.

The court further concluded that such a sentence was necessary under section

9771(c)(2) and (3) to vindicate its authority, and because Appellant’s

recidivism risk was high, considering his lengthy prior record, misconduct in

prison, and his inability to adhere to the conditions of his parole and probation.

Given this record, we discern no abuse of discretion in the court’s sentencing

decision.




                                     - 10 -
J-A26012-20



       We also disagree with Appellant that his sentence violates the Eighth

Amendment’s prohibition against cruel and unusual punishment.2 In support

of this claim, Appellant states only that, “[g]iven [his] mental illness[,] within

the context of a technical violation where [his probation o]fficer …

recommended placement at [a] mental health facility, a state sentence of

incarceration was clearly cruel and unusual [punishment,] warranting that it

be vacated and [his case] remanded for resentencing.” Appellant’s Brief at

21-22. Appellant cites no legal authority to support his position. Moreover,

as the Commonwealth observes, he “does not proffer any evidence as to why

a period of incarceration constitutes cruel and unusual punishment. Nor does

he demonstrate why he would have fared better with an alternative sentence.”

Commonwealth’s Brief at 12. The Commonwealth further stresses that “the

court was aware of [Appellant’s] mental health needs and addressed those

needs in rendering his sentence. The court ordered that [Appellant] receive

mental health treatment while incarcerated and upon release. There is no

evidence here indicating that the medical services and treatment available

through the state correctional institution would be inadequate for [Appellant’s]

condition.” Id. (citation omitted).
____________________________________________


2 While not raised in his post-sentence motion, Appellant’s claim implicates
the legality of his sentence and, therefore, it is non-waivable.             See
Commonwealth v. Brown, 71 A.3d 1009, 1016 (Pa. Super. 2013) (“[A]
claim that a sentence constitutes cruel and unusual punishment raises a
question of the legality of the sentence, and … can be raised for the first time
on direct appeal.”).



                                          - 11 -
J-A26012-20



      We agree that Appellant’s scant argument fails to demonstrate that his

sentence of incarceration constitutes cruel and unusual punishment simply

because he believes his mental health issues would be better served with

treatment outside of prison. See Commonwealth v. Lankford, 164 A.3d

1250, 1254 (Pa. Super. 2017) (noting that this Court has previously “held that

a sentence is not cruel and unusual punishment simply because a lesser

sentence, e.g. [a] proposed alternative probationary scheme, might better

accommodate a defendant’s mental health needs”). Appellant was afforded

an opportunity to receive treatment while serving probation, and he failed to

do so. Accordingly, his third and final challenge to his sentence is meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/26/2021




                                    - 12 -
J-A26012-20




              - 13 -